Case 3:19-cV-00217-BA.]-RLB Documentl 04/12/19 Pagelof4

UNITED STATES DISTRICT COURT
FOR THE l\/llDDLE DlSTRICT OF LOUISIANA

TERRJLL WELLs *
a eian AcrloN No.
*
vERsUs =»< sECTroN;
$
* JUDGE:
CRETE CoNsrRUCTroN, LLC =r
ana DYLAN BAGWELL * MAGISTRATE;

****$**$*$$***$**$*$******$$***$**$*$$$$$$$***$$$**$$$****$********$*$**

COMPLA§NT
Plaintiff, TERRILL WELLS, an individual of the full age of majority Who brings
this complaint against Crete Construction, LLC and Dylan Bagvvell9 respectfully represents
the following
DEFENDANTS
l.
l\/lade Defendants herein and liable unto Plaintiff are the following
v Crete Construction, LLC, a Louisiana limited liability company With its principal
place of business at 47l6 Avery Grace, Addis, LA 707l0; and
6 Dylan Bagwell, an individual of the full age of majority Who is a resident of the

State of Louisiana.

Case 3:19-cV-00217-BA.]-RLB Documentl 04/12/19 PageZof4

JURISDIC'HGN AND VENUE
2.

This Honorable Court is vested With jurisdiction over this action pursuant to 28
U.S.C. §1331, because Plaintift`s claims arise under the Fair Labor Standards Act
(“FLSA”), 29 U.S.C. §2()1, et seq

3.

Venue is proper in this Court pursuant to 28 U.S.C. §l39l(b)(l) because all

defendants are residents of this district
PLAINTIFF’S FLSA CLAIM
5.
Defendants hired Plaintiff in July 2017 as a construction laborer. Plaintift’ s
employment With Defendants ended on January 3, 20l9.
6.
During l?laintifl.°7 s employment vvith Defendants, Plaintit`f Was paid $22.00 per hour.
7.

Plaintiff Was a non-exempt employee of Defendants during the time period to vvhich

this action pertains
8.
Plaintiff regularly Worl<;ed more than 40 hours per Week and Was often required to

Work 80-100 hours per Weel<.

Case 3:19-cV-00217-BA.]-RLB Documentl 04/12/19 PageSof4

9.

Despite the fact that Plaintit`f Was a non-exempt employee under the FLSA, he vvas
never paid the required overtime rate of one and one~hal;t` times his regular rate of pay for
hours vvorl<ed in excess of 40 hours per Weel<:.

lO.

At all times relevant herein, defendant Dylan Bagwell Was a managing member of
Crete Construction, LLC (“Crete Construction”). Upon information and beliefj Dylan
BagWell established Crete Construction’s policy of not paying overtime compensation to
Plaintiff. Additionally, Dylan Bagvvell supervised and directed the activities of Plaintiff.

l l .

Crete Construction is an “enterprise” as that term is defined by the FLSA, 29 U.S.C.
§203(1')(1)§ and is an enterprise engaged in commerce or in the production of goods for
commerce vvithin the meaning of the FLSA, 29 U.S.C. §203(8)(l). On information and
belief, Crete Construction has annual revenue that exceeds $500,000.00.

10.

Defendants are Plaintiff’ s “employer” Within the meaning of the FLSA, 29 U.S.C.
§203(d).

ll.

Seetion 207(a)(2)(C) of the FLSA mandates that employees are entitled to overtime
pay at a rate of no less than one and one~half times the employeeis regular rate of pay for

all hours Worl<;ed in excess of 40 hours per Week.

Case 3:19-cV-00217-BA.]-RLB Documentl 04/12/19 Page40f4

12.
Defendants have Willfully refused to pay overtime to Plaintiff for hours Worl<ed in

excess of 40 hours per Week in an attempt to extract a higher profit margin

WHEREFORE, Plaintiff prays that there be service and citation upon Defendants,
and that after all legal delays and proceedings that there be judgment rendered in favor of
Plaintiff and against Defendants, Crete Construction, LLC and Dylan Bagvvell, in solido,
for accumulated vvages at the overtime rate as required by laW, and an equal sum as
liquidated damages, attorney’s fees, interest on all sums due and owing from the date of

judicial demand until paid, and for all costs of this proceeding

Respectfully submitted,

KEOGH, C()X & WILSON, LTD.

/`3 a

,r/~» jj ,/ef;¥:,/ §§ j
By: j:/ s if 5:£.W \%;,;>-j`m/

TGRI S. BOWLING (Bar Ni’o:’r§;OOSS)
V. PATRICE HALEY (Bar No. 38250)
701 Main Street (70802)
P.O. Box 1151
Baton Rouge, LA 70821
225-383~3796
225-343-9612 (fax)
tbovvling@l<eoghcox.eom
phalev@keoghcox.com
Cotmselfor Plaz'ntz']jf

 

 

